Citation Nr: 0613846	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated 20 percent disabling for 
instability, and 10 percent disabling for limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to 
September 1992, and from January 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability rating for the veteran's right knee from 10 to 20 
percent, based upon instability, effective December 2000.  By 
a December 2004 rating decision, the RO awarded a separate 10 
percent rating based upon limitation of motion, effective 
December 2000.  In January 2003, the veteran was recalled to 
active duty, and her disability benefits were terminated.  As 
the 10- and 20-percent evaluations are less than the maximum 
available ratings, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran additionally 
seeks reinstatement of her disability benefits.

In November 2005, the veteran submitted what she alleged to 
be a copy of a notice of disagreement dated in November 2001 
regarding the August 2001 denial of her claim for service 
connection for a cervical spine disability.  This notice of 
disagreement, however, was never received by VA (until its 
submission in November 2005).  Had the RO received the 
November 2001 correspondence, it would have been filed in the 
veteran's claims folder and appropriate action would have 
been undertaken at that time.  There is no evidence in this 
case to rebut this presumption of regularity.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Additionally, the veteran did not file a substantive 
appeal with regard to this issue.  Accordingly, the Board 
interprets the November 2005 communication as an application 
to reopen the claim for service connection for a cervical 
spine disability, and refers this matter to the RO for 
appropriate action.  The veteran also appears to have raised 
a new claim of entitlement to service connection for a right 
shoulder disability in her November 2005 communication.  The 
Board also refers this claim to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran filed a claim for an increased rating for her 
service-connected right knee disability in December 2000.  
Less than the maximum evaluation was awarded, and the veteran 
filed a substantive appeal to the Board.  In January 2003, 
the veteran was recalled to active duty, and her disability 
benefits were terminated.  She continues to seek an increased 
rating for her right knee disability, and now seeks 
reinstatement of her disability benefits.

The veteran's service medical records indicate that she 
underwent a right total knee replacement in August 2003, 
subsequent to her termination of benefits.  It therefore 
appears that her right knee disability has undergone an 
increase in severity since the date of the last VA 
examination (February 2001).  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  See also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  Because there may have been a 
significant change in the condition of her right knee 
disability, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of her service-
connected right knee disability.  The 
claims folder should be made available 
to the examiner for review.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should also 
include range-of-motion findings and 
should discuss the presence of 
manifestations of pain as well as 
functional impairment.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for her right knee 
disability, and determine whether 
reinstatement of disability benefits is 
appropriate.  If further action remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


